          Case 1:13-cv-00263-DCN Document 81-1 Filed 09/23/20 Page 1 of 2




    All counsel listed on signature page

                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF IDAHO


                                                )   CASE NO. 1:13-cv-263-DCN
NORTHWEST ENVIRONMENTAL                         )
ADVOCATES, et al.,                              )   [PROPOSED] ORDER GRANTING
                                                )   PLAINTIFFS’ UNOPPOSED MOTION
           Plaintiff,                           )   TO REVISE SUMMARY JUDGMENT
                                                )   BRIEFING SCHEDULE
                           v.                   )
                                                )
    THE ENVIRONMENTAL                           )
    PROTECTION AGENCY,                          )
                                                )
           Defendant.                           )
                                                )


         Before the Court is Plaintiffs’ Unopposed Motion to Revise Summary Judgment Briefing

Schedule regarding Claim Six in this case. The Court has reviewed the motion and finds good

cause has been shown to grant the same.

                                            ORDER

         NOW THEREFORE IT IS ORDERED that the Plaintiffs’ motion is GRANTED. The

following schedule is entered for Claim Six:

•        September October 9, 2020: Plaintiffs’ summary judgment motion is due;

•        November 13, 2020: EPA’s cross-motion for summary judgment and response to

         Plaintiffs’ motion is due;

•        November 27, 2020: Plaintiffs’ reply in support of their motion for summary

         judgment and response to EPA’s cross-motion is due; and




[PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION TO REVISE                              1
SUMMARY JUDGMENT BRIEFING SCHEDULE
        Case 1:13-cv-00263-DCN Document 81-1 Filed 09/23/20 Page 2 of 2




•      December 18, 2020: EPA’s reply in support of its cross-motion for summary judgment is

       due.


DATED this ___________ day of __________________, 2020.



                                           ________________________________
                                           David C. Nye
                                           United States District Judge


Submitted by:
Allison LaPlante
Counsel for Plaintiffs




[PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION TO REVISE                           2
SUMMARY JUDGMENT BRIEFING SCHEDULE
